Case: 20-60139     Document: 00516117005         Page: 1   Date Filed: 12/03/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 3, 2021
                                  No. 20-60139
                                                                       Lyle W. Cayce
                                                                            Clerk

   Manoel Jose Spagnol-Bastos,

                                                                    Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A077 692 312


   Before Owen, Chief Judge, and Jones and Wilson, Circuit Judges.
   Per Curiam:
         Border Patrol agents apprehended and detained Manoel Spagnol-
   Bastos after he illegally entered this country. The next day, immigration
   officials released Spagnol-Bastos on bond and ordered him to provide an
   address at which the government could contact him regarding his removal
   hearing. He provided a deficient address and, as a result, did not receive
   notice of his removal hearing and failed to appear for it. An immigration
   court ordered him removed in absentia. Almost eighteen years later, he filed
   a motion to reopen the removal proceedings and to rescind the removal order
   on the basis that he never received notice of the proceedings.            The
Case: 20-60139     Document: 00516117005          Page: 2     Date Filed: 12/03/2021




                                   No. 20-60139


   immigration judge denied his motion, holding that Spagnol-Bastos forfeited
   his right to notice by failing to provide a viable address. The Board of
   Immigration Appeals affirmed. This court DENIES the petition for review.
                                Background
          Twenty years ago, Manoel Spagnol-Bastos, a Brazilian citizen, waded
   across the Rio Grande into Texas. Border Patrol agents apprehended him
   and took him into custody. Immigration and Naturalization Service officers
   served him with a notice to appear (NTA), charging him as a removable alien
   not admitted or paroled into the United States under 8 U.S.C.
   § 1182(a)(6)(A)(i).
          Among other things, the NTA advised Spagnol-Bastos that he must
   provide immigration officials with a current mailing address so the
   government could contact him regarding his impending removal hearing.
   Failure to do so carried a heavy penalty: If Spagnol-Bastos did not keep the
   government apprised of his mailing address, then the government need not
   give Spagnol-Bastos notice of his removal hearing. And if he did not show
   up, then the immigration court must order him removed in absentia. Spagnol-
   Bastos acknowledged on the NTA that immigration officials gave him oral
   notice, in his native language, of the consequences of failing to appear. The
   NTA did not say when the hearing would occur, but it told Spagnol-Bastos
   that he needed to appear at a time and date “to be set.”
          Immigration officials released Spagnol-Bastos on bond the next day.
   On his way out the door, Spagnol-Bastos allegedly told immigration officials
   that his address would be “102-169 F Apt 3C, Manhaion N.Y. N.Y. 10029.”
   A week later, an immigration official sent a Form I-830 with that information
   to the immigration court so the court could send Spagnol-Bastos notice of his
   hearing. Soon after, the immigration court mailed a notice of hearing to the
   address. But Spagnol-Bastos had given the government a deficient address




                                        2
Case: 20-60139     Document: 00516117005           Page: 3   Date Filed: 12/03/2021




                                    No. 20-60139


   and, as a result, the United States Postal Service returned the hearing notice
   as “unclaimed.”     Spagnol-Bastos did not attend his hearing and the
   immigration judge ordered him removed in absentia. The court also mailed
   Spagnol-Bastos a copy of that removal order, but it, too, went undelivered.
          About eighteen years later, Spagnol-Bastos moved to reopen his
   removal proceedings and to rescind the in absentia removal order on the basis
   that he did not receive actual written or oral notice of his removal hearing.
   He supported his motion with an affidavit stating that he gave immigration
   officials a different address than the one listed on the Form I-830, namely,
   “169 East 102nd Street, #3C, New York, 10029.” He confirmed that he lived
   at that address for several years and never received any communication from
   the immigration court about his hearing. The immigration officer writing the
   address on the Form I-830, he asserted, “made an error and mistook 169 East
   102 Street for 102-169, and Manhattan for Manhaion.”
          The immigration judge denied Spagnol-Bastos’s motion to reopen his
   removal proceedings and to rescind his in absentia removal order. Critically,
   the immigration judge rejected Spagnol-Bastos’s affidavit testimony as
   untrustworthy and, citing the Form I-830, found that the “hearing notice was
   mailed to [Spagnol-Bastos] at the address he provided for himself to DHS.”
   Thus, the immigration judge concluded, any failure to receive notice is
   attributable to Spagnol-Bastos’s failure to “keep the Court apprised of his
   correct mailing address.” Moreover, the immigration judge found that there
   was “no showing, or even contention, that [Spagnol-Bastos] notified” the
   immigration court “of his correct address on or before” the hearing date.
          Spagnol-Bastos appealed to the BIA. He argued that the immigration
   judge erred by relying on the Form I-830 to find that Spagnol-Bastos had not
   given his correct address to immigration officials because there was no
   evidence indicating he was aware of the error. “The only rational and




                                         3
Case: 20-60139      Document: 00516117005          Page: 4    Date Filed: 12/03/2021




                                    No. 20-60139


   common-sense explanation” for the address on the Form I-830, he argued,
   “is that the officer either misunderstood the address or else made a mistake
   in the transcription (and if the address he was given was so plainly incorrect,
   he should’ve asked [Spagnol-Bastos] to correct it by providing a correct
   street address).” Furthermore, in light of Pereira v. Sessions, 138 S. Ct. 2105
   (2018), Spagnol-Bastos argued that his removal order should be vacated for
   lack of jurisdiction because the NTA failed to specify the date and time of his
   hearing and that he is therefore eligible for cancellation of removal.
          The BIA dismissed the appeal, adopting the immigration judge’s
   decision. It reasoned that “rescission of an in absentia order is not warranted
   where the alien did not receive notice of a removal hearing due to the alien’s
   failure to provide the Immigration Court with a correct address.” Moreover,
   the BIA rejected Spagnol-Bastos’s new argument that he was eligible for
   cancellation under Pereira, as it held that the notice of hearing sent to the
   address Spagnol-Bastos provided triggered the stop-time rule, even if the
   original NTA did not. Spagnol-Bastos now petitions this court for review.
                            Standard of Review
          A motion to reopen removal proceedings is disfavored. Mauricio-
   Benitez v. Sessions, 908 F.3d 144, 147 (5th Cir. 2018). This court applies “a
   highly deferential abuse-of-discretion standard in reviewing” those motions.
   Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017). Thus, this
   court must affirm the BIA’s decision unless it is “capricious, irrational,
   utterly without foundation in the evidence, based on legally erroneous
   interpretations of statutes or regulations, or based on unexplained departures
   from regulations or established policies.”       Barrios-Cantarero v. Holder,
   772 F.3d 1019, 1021 (5th Cir. 2014). The court reviews questions of law de
   novo and findings of fact using the substantial evidence test, under which the
   court does not overturn factual findings “unless the evidence compels a




                                          4
Case: 20-60139        Document: 00516117005              Page: 5      Date Filed: 12/03/2021




                                         No. 20-60139


   contrary conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
   2009) (citation omitted). Finally, this court focuses its review on the BIA’s
   order but may also review the immigration judge’s underlying decision where
   it influenced the BIA’s opinion. Hernandez-Castillo, 875 F.3d at 204.
                                       Discussion
           Spagnol-Bastos makes two arguments in his petition for review. He
   contends that the BIA abused its discretion by affirming the immigration
   judge’s order denying his motion to reopen, and the BIA erred in concluding
   that he is prima facie ineligible for cancellation of removal. We consider each
   argument.
                                              A.
           Spagnol-Bastos argues that the BIA abused its discretion by
   concluding that he forfeited his right to notice of the court hearing because
   he failed to correct an address error unknown to him and by failing to
   adequately consider his affidavit testimony. Neither argument is persuasive. 1
           An alien subject to removal proceedings is generally entitled to a
   written notice that, among other things, specifies the time and place of the
   removal proceedings and the consequences for failing to appear for those
   proceedings.       8 U.S.C. § 1229(a)(1).          Failing to appear at removal
   proceedings carries a severe penalty: An immigration court must order
   removal in absentia of an absent alien who received written notice if the
   government “establishes by clear, unequivocal, and convincing evidence that
   the written notice was so provided and that the alien is removable.”


           1
               The parties also dispute whether Spagnol-Bastos needed to notify the
   immigration court of his new address independently of INS officials. To the extent that the
   government’s position is that Spagnol-Bastos forfeited his right to notice by notifying INS
   officials but not the immigration court, it lacks merit.




                                               5
Case: 20-60139      Document: 00516117005          Page: 6   Date Filed: 12/03/2021




                                    No. 20-60139


   § 1229a(b)(5)(A). The government satisfies its burden of showing notice if
   it mails notice to the “most recent address provided [by the alien] under
   section 1229(a)(1)(F),” § 1229a(b)(5)(A), which is an address “at which the
   alien   may    be   contacted   respecting”     the   removal   proceedings,
   § 1229(a)(1)(F). If the alien fails to provide such an address, however, then
   “[n]o written notice shall be required.” § 1229a(b)(5)(B).
           After an immigration court orders an alien removed in absentia, the
   alien may request that the removal proceedings be reopened to rescind the
   removal order. Absent exceptional circumstances, an immigration court may
   not rescind an in absentia removal order unless the alien “demonstrates that
   [he] did not receive notice in accordance with paragraph (1) or (2) of section
   1229(a).” § 1229a(b)(5)(C)(ii). An alien who forfeits his right to notice by
   failing to provide a viable mailing address cannot seek to reopen the removal
   proceedings and rescind the in absentia removal order for lack of notice. See
   Mauricio-Benitez, 908 F.3d at 149; Hernandez-Castillo, 875 F.3d at 205.
           Here, the immigration judge rejected Spagnol-Bastos’s affidavit
   testimony as untrustworthy and found that Spagnol-Bastos provided
   immigration officials with a deficient address. Substantial evidence supports
   that factual finding and, as a result, this court may not disturb it. Because
   Spagnol-Bastos failed to provide “an address . . . at which [he] may be
   contacted respecting” the removal proceedings, § 1229(a)(1)(f), he forfeited
   his right to notice under § 1229a(b)(5)(B) and therefore may not now seek to
   reopen his removal proceedings and rescind the removal order.             The
   immigration judge and the BIA did not abuse their discretion by so
   concluding.
           Moreover, the immigration judge and the BIA did not abuse their
   discretion by failing to adequately consider Spagnol-Bastos’s affidavit
   testimony.     Spagnol-Bastos concedes that the immigration judge




                                         6
Case: 20-60139       Document: 00516117005            Page: 7   Date Filed: 12/03/2021




                                       No. 20-60139


   acknowledged his affidavit testimony but argues that the judge simply
   overlooked its contents, highlighting the judge’s statement that “there [was]
   no showing, or even any contention, that [Spagnol-Bastos] notified [the
   immigration court] of his correct address at any time on or before” the
   removal hearing date. Spagnol-Bastos, however, misunderstands the import
   of that statement. Before making it, the immigration judge implicitly rejected
   Spagnol-Bastos’s affidavit testimony as not credible and concluded that the
   NTA “was mailed to [Spagnol-Bastos] at the address he provided for himself
   to DHS, which is 102-169 F Apt 3C, Manhaion, NY 10029.”                    The
   immigration judge also noted that “there is proof of attempted delivery of the
   hearing notice to the last address provided by” Spagnol-Bastos. Thus, when
   the immigration judge said “there [was] no showing, or even any contention,
   that [Spagnol-Bastos] notified this Court of his correct address,” the judge is
   stating that Spagnol-Bastos failed to show that he provided the immigration
   court with his correct address at any time after providing the faulty address.
   The immigration judge and the BIA did not fail to consider Spagnol-Bastos’s
   affidavit; they failed to find it credible.
                                            B.
          The BIA also did not err in concluding that Spagnol-Bastos is prima
   facie ineligible for cancellation of removal. The Attorney General may cancel
   the removal of “an alien who is inadmissible or deportable from the United
   States” if, among other things, the alien “has been physically present in the
   United States for a continuous period of not less than 10 years.”
   § 1229b(b)(1). An alien’s continuous presence accrual is stopped “when the
   alien is served a notice to appear under section 1229(a).” § 1229b(d)(1).
          At the BIA, Spagnol-Bastos argued that his NTA was inadequate
   under Pereira v. Sessions, 138 S. Ct. 2105 (2018), because it failed to mention
   the date and time of his hearing. The BIA rejected that argument, reasoning




                                             7
Case: 20-60139        Document: 00516117005              Page: 8       Date Filed: 12/03/2021




                                          No. 20-60139


   that subsequent service of a document indicating the date and time of a
   hearing cured any defect with the original NTA. In his opening brief to this
   court, Spagnol-Bastos conceded that this court’s precedent foreclosed his
   cancellation of removal argument and he did not present any affirmative
   argument for why he is prima facie eligible for cancellation.
           After the parties completed briefing in this court, the Supreme Court
   decided Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), holding that the stop-
   time rule is triggered only when the government serves the alien with a single
   notice containing all of the information listed in § 1229(a). Id. at 1480. Six
   months later, Spagnol-Bastos submitted a Fed. R. App. P. 28(j) letter
   drawing this court’s attention to the decision in Niz-Chavez and another
   precedential decision from this court, Rodriguez v. Garland, 15 F.4th 351 (5th
   Cir. 2021), which addressed the effects of Niz-Chavez upon in absentia
   removals.      Relying on Niz-Chavez and Rodriguez, Spagnol-Bastos now
   contends that he satisfies the continuous presence requirement for
   cancellation of removal because the government never served him with a
   single notice containing the information listed in § 1229(a). 2
           Spagnol-Bastos failed to analyze the cancellation of removal theory in
   a meaningful way in his opening brief. Thus, the argument is forfeited.
   Edwards v. Johnson, 209 F.3d 772, 776 n.1 (5th Cir. 2000). It is of no
   consequence that then-valid Fifth Circuit precedent foreclosed his
   cancellation argument at the time he submitted his opening brief because that
   argument was nonetheless available to him. Indeed, two sister circuits had
   already rejected the two-step notice theory. Perez-Sanchez v. U.S. Att’y Gen.,


           2
             Spagnol-Bastos’s reliance on Rodriguez is misplaced because, unlike Spagnol-
   Bastos, Rodriguez provided immigration authorities with a viable mailing address and
   therefore did not forfeit his right to notice under § 1229a(b)(5)(B). Rodriguez, 15 F.4th at
   353.




                                                8
Case: 20-60139     Document: 00516117005           Page: 9   Date Filed: 12/03/2021




                                    No. 20-60139


   935 F.3d 1148, 1152-53 (11th Cir. 2019); Ortiz-Santiago v. Barr, 924 F.3d 956,
   962 (7th Cir. 2019).
                                 Conclusion
          For the foregoing reasons, Spagnol-Bastos’s petition for review is
   DENIED.




                                         9